DETAILED ACTION
	Claims 1, 4, 6-15, 19-21 are currently pending.  Claims 1, 4, 6-15, 19 and 21 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/22/2022, 08/18/2022 and 11/01/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 1, 4, 6-11, 13, 19 and 21 under 35 U.S.C. 103 as being unpatentable over US 2015/0359725 and US 5,221,530 is withdrawn in light of Applicant’s amendment to narrow the anionic surfactant to sodium lauryl sulfate, sodium laureth sulfate and combinations and (c) to be sodium xylene sulfphonate thereof and that the ‘725 publication and the ‘530 patent do not teach.
The prior rejection of claims 1, 4, 6-11, 13, 19 and 21 under 35 U.S.C. 103 as being unpatentable over US 2,879,231 and US 2015/0359725 is withdrawn in light of Applicant’s amendment to narrow the anionic surfactant to sodium lauryl sulfate, sodium laureth sulfate and combinations and (c) to be sodium xylene sulfphonate thereof and that the ‘231 patent and the ‘725 publication do not teach.
Examiner’s Note
Applicant's amendments and arguments filed 10/03/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/03/2022, it is noted that claims 1, 4, 6-15, 19 and 21 have been amended and no new matter or claims have been added.
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-10, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006621.
	Regarding claim 1, the limitation of a compact shampoo composition is met by the ‘621 publication teaching a mousse forming cleansing shampoo composition containing a foamable concentrate and an aerosol propellant (abstract) stored in conventional aerosol containers [0072].
	Regarding the limitation of about 20 wt% to about 45 wt% of one or more anionic surfactants; wherein the anionic surfactant is selected from the group consisting of sodium lauryl sulfate, sodium laureth sulfate and combinations thereof is met by the ‘621 publication teaches cleansing surfactants are selected from anionic, nonionic, amphoteric and zwitterionic surfactants and mixtures thereof [0049].  Suitable anionic surfactants include sodium lauryl sulfate and sodium lauryl ether sulfate [0051].  The total surfactants is taught to be generally from 3 to 50 wt% [0054], wherein the composition is taught to be 93 parts foamable concentrate [0082].  That being said and in lieu of objective evidence of unexpected results, the surfactant amount can be viewed as a variable which achieves the recognized result of successfully cleansing and emulsifying. The optimum or workable range of surfactant can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Regarding the limitation of 0% zwitterionic surfactant is met by the ‘621 publication teaching cleansing surfactants are selected from anionic, nonionic, amphoteric and zwitterionic surfactants and mixtures thereof [0049].  Thus while zwitterionic surfactants are taught as an optional component are not required by the composition of the ‘621 publication. 
	Regarding the limitation of about 0.5 wt% to about 6 wt% sodium xylene sulphonate is met by the ‘621 publication teaching sodium xylene sulphonate as a rheology modifier such as a thinner [0024].  Exemplified compositions are taught to include 2 wt% PPG 400, a viscosity modifier [0024].  
	Regarding the limitation of about 3 wt% to about 15 wt% hydrocarbon foaming agent selected form the group consisting of propane, isobutane, n-butane, pentane and combinations thereof it met by the ‘621 publication teaching the propellant selected from the group including n-butane [0072] and may be from 3 to 15 wt% [0073].
	Regarding the limitation of wherein the compact hair care composition has a viscosity of about 1 to about 2500 cP at 26.5 degrees C is met by the ‘621 publication teaching viscosity of the foamable concentrate suitable ranges from 1 to 3,000 cps [0020].
	Regarding claims 6-7, the limitation of wherein the composition further comprises from about 0.1 to 25 wt%, 2 wt% to 20 wt% one or more co-surfactants selected form the group consisting of amphoteric surfactant, non-ionic surfactants and mixture thereof is met by the ‘621 publication teaching cleansing surfactant may include nonionic surfactants [0049] and nonionic surfactants as emulsifiers ([0046]-[0047]) wherein surfactants may be present from 3-50 wt% [0054].  That being said and in lieu of objective evidence of unexpected results, the surfactant amount can be viewed as a variable which achieves the recognized result of successfully cleansing and emulsifying. The optimum or workable range of surfactant can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.
	Regarding claim 8, the limitation of 0.05 to 5 wt% of a silicone conditioning agent is met by the ‘621 publication teaching silicone conditioning agents such as dimethicone ([0028], [0031]) present at 0.01-10 % by weight [0040].
	Regarding claims 9-10, the limitation of wherein the silicone conditioning agent is one or more quaternary ammonium salt in its molecular structure and is a dimethiconol microemulsion is met by the ‘621 publication teaching suitable deposition polymers include polyquaternium-16 and polyquaternium 6 (dimethyldiallylammonium chloride homopolymer [0065] in the form of micro emulsified particles ([0055], claim 4).
	Regarding claim 13-14, the limitation of wherein the hair care composition further comprises from about 0.05 to about 2 wt% of the hair care composition of one or more cationic polymers such as gaur hydroxypropyltrimonium chloride is met by the ‘621 publication teaching cationic guar gum derivatives such as guar hydroxypropyltrimonium chloride [0066], present from 0.01 to about 10 wt% [0069].
	Regarding claim 19, the limitation of wherein the hair care composition further comprises about 0.5 to about 7 wt% of a perfume is met by the ‘621 publication teaching 0.5 wt% fragrance (example 1).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (anionic surfactants, absence of zwitterionic surfactant, silicone conditioning agent and cationic polymers), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (anionic surfactants, absence of zwitterionic surfactant, silicone conditioning agent and cationic polymers, at the recited weight percent) from within the prior art disclosure of the ‘621 publication, to arrive at the instantly claimed compact shampoo “yielding no more than one would have expected from such an arrangement”.
Claim(s) 4, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/006621 as applied to claims 1, 6-10, 13-14 and 19 above, and further in view of US 2015/0359725 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 6-10, 13-14 and 19 are taught by the ‘621 publication.  
The ‘621 publication does not specifically teach a foam density of from about 0.01 to about 0.35 g/mL (claim 4).
The ‘621 publication does not specifically teach about 0.1 weight% to about 5 wt% of one or more anti-dandruff active (claim 11).
The ‘621 publication does not specifically teach further comprising a galactomannan polymer derivative having a mannose to galactose ratio of greater than 2:1 on a monomer to monomer basis (claim 21).
The ‘725 publication teaches a concentrated hair care composition in aerosol foam dispenser containing silicones, perfume.  The foam is taught to have a density from 0.025 g/cm3 to about 0.40 g/cm3 when dispensed form the aerosol foam dispenser (abstract).  The concentrated hair care composition may comprise form about 3 to about 20 % [0076].  The viscosity is taught to be 10 to 1,500 centipoise [0124].  Optional ingredients are taught to include anti-dandruff agents [0129] present at 0.001 to 10 wt% [0127]. The ‘725 publication teaching cationic water-soluble polymers include cation modified locus bean gum [0122].  The instant specification evidences that non-guar galactomannan polymer include locust bean at 4 parts mannose to 1 part galactose [0086].  Thus the cation modified locust bean gum meets the instant claim limitations of mannose to galactose ratio greater than 2:1 and additionally is a polymer derivative (cation modified), claim 21.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the foam density as taught by the ‘725 publication for the shampoo taught by the ‘621 publication because the ‘725 publication teaches known foam densities of shampoo compositions.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘621 publication and the ‘725 publication are both directed to shampoo compositions of overlapping viscosity and propellant amount.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use known foam densities of shampoo compositions as taught by the ‘725 publication.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the locust bean gum as taught by the ‘725 publication in the composition of the ‘621 publication because the ‘725 publication teaches locust bean gum to be a cationic polymer to be used in the shampoo composition as the ‘621 publication teaches the use of cationic deposition polymers [0059].  It would have been prima facie obvious to one of ordinary skill in the art that cationic polymer of the ’621 publication can be substituted by a cationic polymers taught by the ’725 publication as the ’621 publication teaches cationic deposition polymers include cationic polyacrylamides [0068] and the ‘725 publication teaches cationic polymers include locust bean gum and acrylamide polymers [0122], thus providing an expectation of success in using the locust bean gum for the cationic polymer of the ‘621 publication.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use anti-dandruff agent in the composition taught by the ‘621 publication because the ‘725 publication teaches ant-dandruff agents are well known additional agents to be added to shampoos.  One of ordinary skill in the art would be motivated to use known concentrations of anti-dandruff agents in a shampoo product as taught by the ’725 publication in a shampoo product as taught by the ’621 publication.

Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/006621 and US 2015/0359725 (previously applied) as applied to claims 1, 4, 6-11, 13-14, 19 and 21 above, and further in view of US 2009/0155383 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 4, 6-11, 13-14, 19 and 21 are taught by the ‘621 publication.  
	The combination of references does not specifically teach piroctone olamine (claim 12).
The combination of references does not specifically teach wherein the cationic polymer are selected from a group including guar hydroxypropyltrimonium chloride (claim 14) with a molecular weight of from about 100,000 to about 2,000,000 g/m and a change density from about 0.2 to about 2.2 meg/g (claim 15).
The ‘383 publication teaches a personal care composition utilizing undecyl sulfates (abstract).  The personal care composition includes shampoos [0003].  The anionic surfactants are taught to include alkyl sulfates, wherein R is alkyl from about 8 to 18 carbons and comprises salts such as sodium.  Suitable surfactants are taught to include sodium laureth sulfate [0041].  The ‘383 publication teaches guar cationic deposition polymers wherein personal care compositions are taught to include guar cationic deposition polymers with a molecular weight greater than about 5,000 with a charge density of 0.5 to 4 meq/g [0093].  Examples of cationic polymers are taught to include guar hydroxypropyltrimonium chloride [0094].  The ‘383 publication teaches antidandruff agents include piroctone olamine [0073].
It would have been obvious to one of ordinary skill in the art to substitute a first cationic polymer including guar as taught by the ‘621 publication with a second cationic polymer, guar hydroxypropyl trimonium chloride, as taught by the ‘383 publication [0094] with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘621 publication is directed to cationic polymers including guar polymers in a hair care composition and the ‘383 publication teaches specifically guar hydroxypropyl timonium chloride being used in a personal care composition (abstract) such as shampoos [0003].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elected prioctone olamine as taught by the ‘383 publication in the composition taught by the ‘725 publication because the ‘725 publication teaches optional components include antidandruff agents [0129] and the ‘383 publication teaches the use of a specific anti-dandruff agent in a hair composition, piroctone olamine [0073].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/006621 and US 2015/0359725 (previously applied) as applied to claims 1, 4, 6-11, 13-14, 19 and 21 above, and further in view of US 2014/0162979 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 4, 6-11, 13-14, 19 and 21 are taught by the ‘621 publication and the ‘725 publication.  
The combination of references does not teach the specifically elected co-surfactant, Miranol Ultra L32.
The ‘979 publication teaches liquid cleansing composition comprising a specific ratio of synthetic anionic surfactant and co-surfactant (abstract) for application onto skin and hair [0002].  Co surfactants are taught to be present from 2 to 20 weight% including sodium lauroyl amphoacetate and cocamidopropyl betaine and blends thereof [0022].  Sodium lauroyl amphoacetate is taught to have trade name Miranol Ultra L-32 (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use sodium lauroyl amphoacetate in the composition taught by the ‘621 publication because the ‘621 publication teaches embodiment which use cocamidopropyl betaine (Table 1) wherein co-surfactants are taught to be used in the composition and the ‘979 publication teaches known co surfactants of sodium lauroyl amphoacetate or cocamidopropyl betaine in composition to be applied to the hair used interchangeably.
Response to Arguments:
Applicant’s arguments have been fully considered.
The ‘725 publication (Glenn) in view of the ‘530 patent (Janchi):
Applicant argues the ‘725 publication and the ‘530 patent do not teach a compact shampoo compositions comprising 20-45% of anionic surfactant selected form sodium lauryl sulfate, sodium laureth sulfate and combinations thereof and 0% zwitterionic surfactant and sodium xylene.  Applicant argues the ‘530 patent teaches away from the instant invention.  A skilled artisan would not be prompted to modify the foam shampoo compositions disclosed in the ‘725 publication with that of the ‘530 patent and arrive at the claimed invention.
In response, the rejection over the ‘725 publication and the ‘530 patent has been withdrawn.
The ‘725 publication, the ‘530 patent and the ‘383 publication (Kitko) and the ‘979 publication (Sekar):
Applicant argues the ‘383 publication does not overcome the lack of disclose of the ‘725 publication and the ‘530 patent or the ‘979 publication.
In response, the rejection over the ’725 publication and the ‘530 patent is withdrawn. 
The ‘231 patent (Allen) and the ‘725 publication (Glenn):
Applicant argues the ‘231 patent does not overcome the disclosure of the ‘725 publication and the ‘530 patent.  In particular 0% zwitterionic surfactant and sodium xylene sulfate.
In response, the rejection over the ‘231 patent and the ‘725 publication is withdrawn based on Applicant’s claim amendments.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613